Title: To Thomas Jefferson from Francis Taliaferro Brooke, 8 September 1805
From: Brooke, Francis Taliaferro
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                  
                  Permit me to make personally known to you Mr Roane one of the Judges of the Court of Appeals—his Character no Doubt well known to you, and your respect for high Talents and great merit assure me no apology is necessary for this Liberty—Yours wth Respect &c
                  
                     F Brooke 
                     
                  
               